Order denymg motion to vacate service of summons reversed on the law and the facts, with ten dollars costs and disbursements, and the motion granted with ten dollars costs. It does not sufficiently appear that the one upon whom the service was made, or Ms corporation, was a managing agent of the defendant, witMn section 229, subdivision 3, of the Civil Practice Act. (Lillibridge, Inc., v. Johnson Bronze Co., 220 App. Div. 573; affd., 247 N. Y. 548; Holzer v. Dodge Brothers, 233 id. 216; McKeon v. McGowan & Sons, 229 App. Div. 568; Fontana v. Post Printing & Publishing Co., 87 id. 233; Vitolo v. Bee Publishing Co., 66 id. 582.) Lazansky, P. J., Young, Hagarty, Carswell and Tompkins, JJ., concur.